                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    UNITED STATES OF AMERICA,                              Case No. 2:13-CR-18 JCM (GWF)
                 8                                           Plaintiff(s),                     ORDER
                 9            v.
               10     LEON BENZER, et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is the matter of United States v. Benzer et al., case number 2:13-
               14     cr-00018-JCM-GWF.
               15            On December 31, 2019, defendant Keith Gregory filed a motion to extend time to reply to
               16     the government’s opposition to his 18 U.S.C. § 2255 motion to vacate, set aside, or correct his
               17     sentence. (ECF No. 907). The government filed its opposition on December 13, 2019. (ECF No.
               18     903). Per the court’s December 4, 2019 order, Gregory’s present deadline to reply is January 3,
               19     2020. (ECF No. 902).
               20            Gregory represents that the government’s opposition includes hundreds of pages of
               21     exhibits, and that his counsel has not had sufficient time to review said opposition due to
               22     interruption from the recent holidays and a need to care for his ailing father. (ECF No. 907).
               23            Good cause appearing, the court will grant Gregory’s motion to extend time.
               24            Accordingly,
               25            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Gregory’s motion to
               26     extend time (ECF No. 907) be, and the same hereby is, GRANTED.
               27
               28

James C. Mahan
U.S. District Judge
                1            IT IS FURTHER ORDERED that Gregory shall have up to and including January 17, 2020
                2     to file his reply to the government’s opposition to his 18 U.S.C. § 2255 motion to vacate, set aside,
                3     or correct his sentence.
                4            DATED January 2, 2020.
                5
                6                                           ___________________________________________
                                                            UNITED STATES DISTRICT JUDGE
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
